Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	Claims 1-20 are pending.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 © or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.qov/patents/process/file/efs/Quidance/eTD-info-l.isp.
4.	Claims 1 and 12 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. (US 11,070,448 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because all elements of instant application 17/351,858 claims 1 and 12 correspond to elements of claim 1 of the U.S. Patent No. U.S. Patent No. (US 11,070,448 B2). The above claim of the present application would have been obvious over claim 1 of U.S. Patent No. (US 11,070,448 B2) because each element of the claims of the present application is anticipated by claim 1 of U.S. Patent No. (US 11,070,448 B2).
Instant Application 17/351,858
US Patent  (US 11,070,448 B2)
1. A provisioning server for automated data provider provisioning, comprising: a processor; 
a communication subsystem coupled to the processor; a memory coupled to the processor; and wherein the processor is configured to:






 receive a message containing a data transfer instruction, the data transfer instruction being from a first account associated with a first entity to a second account associated with a second entity;









 identify the first account from a user account database using a messaging address of a sender of the message, wherein the user account database comprises mappings between user account identifiers and messaging addresses and first provisioning data for provisioning data transfers with user accounts; 



automatically perform a data provider addition procedure in response to a determination that the message matches one or more message classification rules for a data provider addition request, the data provider addition procedure comprising: extracting data from the data transfer instruction for the data provider addition based on a matching data transfer instruction template; 













parsing the extracted data in accordance with the matching data transfer instruction template to identify an account identifier of the second account associated with the second entity;


 determining, from a data provider database distinct from the user account database, second provisioning data for provisioning data transfers to the second account associated with the second entity using the account identifier of the second account, the data provider database comprising provisioning data for provisioning data transfers with a plurality of data providers registered with the provisioning server, the data provider database comprising data provider information comprising data provider names for the plurality of data providers registered with the provisioning server; 

generating a data provider record including the data provider name, account identifier and the second provisioning data of the second account associated with the second entity; and

 storing the data provider record in a data provider list of the first account in the user account database.

12. The provisioning server of claim 1, wherein the message is associated with a first data transfer network and the data transfer instruction is associated with a second data transfer network
1. A provisioning server for automated data provider provisioning, comprising: a processor; a communication subsystem coupled to the processor; a memory coupled to the processor; and a provisioning module stored in the memory, the provisioning module comprising executable instructions that, in response to execution by the processor, cause the provisioning server to: 


receive a signal via the communication subsystem from a first data transfer network, the signal including a message containing a data transfer instruction for a second data transfer network distinct from the first data transfer network, the data transfer instruction being from a first account in the second data transfer network associated with a first entity to a second account in the second data transfer network associated with a second entity;


 identify the first account from a user account database using a messaging address of a sender of the message, the messaging address identifying the sender of the message in the first data transfer network, wherein the user account database comprises mappings between user account identifiers and messaging addresses and first provisioning data for provisioning data transfers with user accounts in the second data transfer network;

 automatically perform a data provider addition procedure in response to a determination that the message matches one or more message classification rules for a data provider addition request, the data provider addition procedure comprising: comparing the data transfer instruction to a plurality of data transfer instruction templates in a data transfer instruction template database to identify any matching data transfer instruction template; 

in response to a determination that the data transfer instruction matches a data transfer instruction template in the data transfer instruction template database: extracting data from the data transfer instruction for the data provider addition based on the matching data transfer instruction template;

 parsing the extracted data in accordance with the matching data transfer instruction template to identify an account identifier of the second account associated with the second entity; 


determining from a data provider database distinct from the user account database second provisioning data for provisioning data transfers to the second account associated with the second entity using the account identifier of the second account, the data provider database comprising provisioning data for provisioning data transfers with a plurality of data providers registered with the provisioning server, the data provider database comprising data provider information comprising data provider names for the plurality of data providers registered with the provisioning server; 

generating a data provider record including the data provider name, account identifier and the second provisioning data of the second account associated with the second entity; and 

storing the data provider record in a data provider list of the first account in the user account database.


Claims 2-9, 10-11, 13, 15-16 and 20 of the instant application are anticipated by claims 2-9,11-12, 10, 14- 15 and 20 of  the patent application respectively. Also, claims 14 and 18 of the instant application are anticipated by claim 13 of the patent application.  In addition the provision server claims of  4-7,17 and 19 corresponds to  the method claims of 16-19, 12 and 10 of the patent  application respectively.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday-Friday 7:00 am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIDEST MENDAYE/Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448